DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 5 is objected to because “a total torque value” in lines 1-2 should be --the total torque value--.
Claim 7 is objected to because “heat engine torque value (Qh)” in line 3 should be --a heat engine torque value (Qh)--.
Claims 10-16 are each objected to because “The system” in each of their respective preambles needs to be --The hybrid electric aircraft powerplant system-- (for clarity as Claim 9, from which each of claims 10-16, also introduces other systems)
Claim 13 is objected to because “a total torque value” in lines 1-2 should be --the total torque value--.
Claim 19 is objected to because “torque change rate” in line 1 should be --a torque change rate--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (U.S. 2018/0354635).
Re claim 1:
Wagner discloses a hybrid electric engine control module (ECU)(166, controller - Para 48 (a type of hybrid electric engine control module as described in Para 57 - “…controller 166 may be configured to operate the hybrid electric propulsion system 100 between a power extraction mode and a power addition mode…”)) configured to be operatively connected to a hybrid electric aircraft powerplant (100, hybrid electric propulsion system - Para 47 (a type of hybrid electric aircraft power plant as shown in Fig. 1 (element 100 corresponds to element 60 in Fig. 1 per Para 41) and as described in Paras 47-48)) having a heat engine system (102, gas turbine engine - Para 48 (a type of heat engine system)) and an electric motor system (162, electric machine - Para 48; 164, electric storage unit - Para 48 (elements 162 and 164 are collectively a type of electric motor system as described in Para 55 - “...electric machine 162, which may be configured as an electric motor/generator…”)) to control a torque output from each of the heat engine system (102) and the electric motor system (162/164)(see Fig. 3 and Para 68 (method 200 of Fig. 3 is performed via element 166 per Paras 80-81 - “…computing system 400 can be used, for example, as a controller 166…can include one or more computing devices(s) 410…the computing device (s) 410 are configured, the operations for operating a hybrid electric propulsion system of an aircraft (e.g, method 200)…” and in Para 68 control of torque output of each of the gas turbine (102) and electric machine (162/164) is described being controlled - “…)), the 5ECU (166) being configured to: 
receive a torque command (see Fig. 3 at 206 and Para 63) and split output power between the electric motor system (162/164) and the heat engine system (102)(see Fig. 3 at 212 (described at Para 65) and Para 68), and/or to balance a total torque against a second total torque of a second aircraft powerplant.
Re claim 2:
Wagner discloses the ECU (166) of claim 1 (as described above), further comprising a torque splitting module (Fig. 3, Steps 204, 212, 214, and 216 (elements 204, 212, 214, and 216 are collectively a type of torque splitting module as described in Paras 62 and 66-67 (consolidated example described in Para 68))) configured to: receive a total torque value (see Fig. 3 and step 212 and Para 66 - “…providing, by the one or more computing devices, power to, or extracting, by the one or more computing devices, power from, the gas turbine engine using the electric machine such that an effective power output of the gas turbine engine matches the desired power output at (212)…” (desired power output is a type of total torque value)); and 
determine a torque split (Fig. 3, step 216 and Para 67 (the “a differential amount of power” shown in Step 216 and referenced in Para 67 is a type of torque split)) of the total torque value (“the desired power output”) between the electric motor system (162/164) and the heat engine system (102)(see Fig. 3 at step 216 and Para 67); and 
control the electric motor system (162/164) and the heat engine system (102) to produce the total torque 15value (“the desired power output”) in accordance with the determined torque split (Fig. 3, Step 216 - “a differential amount of power”)(see Fig. 3 and Para 68).
Re claim 3:
Wagner discloses the ECU (166) of claim 2 (as described above), further comprising a total torque module (Fig. 3, Steps 208 and 210 (elements 208 and 210 are collectively a type of total torque module as described in Para 64)) configured to: 
receive one or more input values (Para 64 - “…at (208) receiving, by the one or more computing devices, an input from a collective of the helicopter…and at (210)…a vehicle model for the helicopter… the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as ambient temperature, altitude, etc.”) including at least a power lever setting (Para 64 - “an input from a collective of the helicopter” (a type of power lever setting as described in Para 46 - “…first and second throttle input devices 24 , 26 may be moved … in response to and input from the collective pitch input device 22…”)); 
determine the total torque value (“the desired power output”) as a function of the one or more input values (see Fig. 3 at 206 and 210 and Para 64 - “…at (210) determining, by the one or more computing devices, the desired power output based on a vehicle model for the helicopter and the received input the collective of the helicopter at (208)…”); and  
20output the total torque value (“the desired power output”) to the torque splitting module (Fig. 3, Steps 204, 212, 214, and 216)(see Fig. 3 - element 212 shown receiving “the determined desired power output” which is shown determined in element 206/210).
Re claim 4:
Wagner discloses the ECU (166) of claim 3 (as described above), wherein the one or more input values (Para 64 - “…at (208) receiving, by the one or more computing devices, an input from a collective of the helicopter…and at (210)…a vehicle model for the helicopter… the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as ambient temperature, altitude, etc.”) further include at least one of an altitude (Para 64 - “…the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as … altitude…”), a total temperature, a condition lever setting, and/or the second total torque of the second aircraft powerplant.
Re claim 5:
Wagner discloses the ECU (166) of claim 3 (as described above), wherein the total torque module (Fig. 3, Steps 208 and 210) is configured to determine a total torque value (“the desired power output”) using a locally stored torque map (see Fig. 3 at 206 and 210 and Para 64 - “…at (210) determining, by the one or more computing devices, the desired power output based on a vehicle model for the helicopter and the received input the collective of the helicopter at (208)…”(vehicle model is a type of locally stored torque map as described in Para 64 - “…the vehicle model may be a model of output torque versus collective position for a given set of parameters , such as ambient temperature, altitude, etc…”)) to match or approximate the second total torque (Para 43 - “first and second gas turbine engines 60, 62 may generally generate and transmit power…” (for 62 to generate power requires a type of second total torque of element 62)) of the second aircraft powerplant (62, second gas turbine engine - Para 41 (a type of second aircraft powerplant as shown in Fig. 1)) at a same power lever setting (see Fig. 3 and Para 42 - “…first and second gas turbine engines 60, 62 may be mechanically coupled to one another such that the first and second gas turbine engines 60, 62 operate together…” (“the desired power output” (of elements 60/100) is determined in step 210 using “a vehicle model” (type of stored torque map), and per Para 64, and element 60/100 and 62 are operated together per Para 42, and this is a type of determining “the desired power output” of 60/100 to match the second total torque of element 62)).
Re claim 6:
Wagner discloses the ECU (166) of claim 3 (as described above), further comprising a torque rate limit module (Para 42 - “…first and second gas turbine engines 60, 62 may be ganged together in a gearbox by, e.g., differentials… such that they operate together…” (gearbox/differentials is a type of torque rate limit module)) configured to match or approximate a rate of torque change to the second aircraft powerplant (62, second gas turbine engine - Para 41 (a type of second aircraft powerplant as shown in Fig. 1)) to match or approximate dynamic response of the second aircraft powerplant (62)(Para 42 - “…first and second gas turbine engines 60, 62 may be ganged together in a gearbox by, e.g., differentials… such that they operate together…” (in order for elements 60 and 62 to operate together through a gearbox/differential requires the gearbox/differential referenced to perform a type of matching of rate of torque change of elements 60 and 62)).
Re claim 7:
Wagner discloses the ECU (166) of claim 2 (as described above), further comprising a fuel flow control module (138, fuel delivery system - Para 50 (a type of fuel flow control module as shown in Fig. 2 and as described in Para 50 - “…fuel delivery system 138 is configured to provide fuel to the one or more fuel nozzles 134…”)) configured to control 10fuel flow in the heat engine system (102)(see Fig. 2 and Para 50 - element 138 is shown/described controlling fuel flow to element 102) to control torque output of the heat engine system as a function of heat engine torque value (Qh)(see Fig. 3 at step 204 and Para 62 - “…at (204) operating…the gas turbine engine to provide the baseline power output…” (baseline power output is a type of heat engine torque value)) output by the torque splitting module (Fig. 3, Steps 204, 212, 214, and 216)(Para 68 - “…the method 200 may determine a baseline power output at (202) equal to 3,000 horsepower, and may operate the gas turbine engine to provide 3,000 horsepower at (204)…” (element 138 is described in Para 50 as controlling fuel in order to “drive both the gas generator compressor 110 and the turbines within the turbine section 140” and in Fig. 2 element 166, which performs the method of Fig. 3 per Paras 80-81, is shown connected to element 138)).
Re claim 8:
Wagner discloses the ECU (166) of claim 7 (as described above), wherein the torque splitting module (Fig. 3, Steps 204, 212, 214, and 216) is configured to output an electric motor torque value (Qe)(Para 67 - “differential amount of power” (a type of electric motor torque value as described in Paras 67 and 68)) to a motor control module (MC) of the electric motor system (162/164)(Para 67 - “…at (216) providing, by the one or more computing devices, a differential amount of power to… the gas turbine engine using the electric machine. The differential amount of power may be between about one percent and about twenty percent of the baseline power output…” (for computing device (corresponding to element 166) to provide an amount of power to the gas turbine engine using the electric machine, which is a motor per Para 55, requires a type of motor control module)), 15wherein the MC is configured to control an electric motor (162, electric machine - Para 48 (a type of electric motor as described in Para 55 - “…the electric machine 162, which may be configured as an electric motor/generator…”)) of the electric motor system as a function of the Qe (Para 67 - “differential amount of power”)(see Fig. 3 at Step 216, Para 67, and Para 68).
Re claim 9:
Wagner discloses hybrid electric aircraft powerplant system (100, hybrid electric propulsion system - Para 47 (a type of hybrid electric aircraft power plant as shown in Fig. 1 (element 100 corresponds to element 60 in Fig. 1 per Para 41) and as described in Paras 47-48)), comprising: 
a heat engine system (102, gas turbine engine - Para 48 (a type of heat engine system)) configured to provide torque to an air mover (158, main rotor assembly - Para 54 (a type of air mover as shown in Fig. 2))(see Fig. 2 - element 102 is shown configured to provide torque to element 158 as described in Paras 51 and 54);  
20an electric motor system (162, electric machine - Para 48; 164, electric storage unit - Para 48 (elements 162 and 164 are collectively a type of electric motor system as described in Para 55 - “...electric machine 162, which may be configured as an electric motor/generator…”)) configured to provide torque to the air mover (158) in addition to and/or independently of the heat engine system (102)(see Fig. 2 and Paras 54-55); and 
a hybrid electric engine control module (ECU)( 166, controller - Para 48 (a type of hybrid electric engine control module as described in Para 57 - “…controller 166 may be configured to operate the hybrid electric propulsion system 100 between a power extraction mode and a power addition mode…”)) operatively connected to the heat engine system (102) and the electric motor system (162/164)(see Fig. 2 - element 166 is shown operatively connected to elements 102 and 162/164 and as described in Para 57) to control a torque output from each of the heat engine system (102) and the electric motor system (162/164)( see Fig. 3 and Para 68 (method 200 of Fig. 3 is performed via element 166 per Paras 80-81 - “…computing system 400 can be used, for example, as a controller 166…can include one or more computing devices(s) 410…the computing device (s) 410 are configured, the operations for operating a hybrid electric propulsion system of an aircraft (e.g, method 200)…” and in Para 68 control of torque output of each of the gas turbine (102) and electric machine (162/164) is described being controlled - “…)), wherein the ECU (166) is configured to receive a torque 2181755367v.1Docket No. 107911US02 1569119.006US2command (see Fig. 3 at 206 and Para 63) and split output power between the electric motor system (162/164) and the heat engine system (102)( see Fig. 3 at 212 (described at Para 65) and Para 68), and/or to balance a total torque against a second total torque of a second aircraft engine
Re claim 10:
Wagner discloses the system (100) of claim 9 (as described above), wherein the ECU (166) includes a torque splitting module (Fig. 3, Steps 204, 212, 214, and 216 (elements 204, 212, 214, and 216 are collectively a type of torque splitting module as described in Paras 62 and 66-67 (consolidated example described in Para 68))) configured to: 
receive a total torque value (see Fig. 3 and step 212 and Para 66 - “…providing, by the one or more computing devices, power to, or extracting, by the one or more computing devices, power from, the gas turbine engine using the electric machine such that an effective power output of the gas turbine engine matches the desired power output at (212)…” (desired power output is a type of total torque value)); and 
determine a torque split (Fig. 3, step 216 and Para 67 (the “a differential amount of power” shown in Step 216 and referenced in Para 67 is a type of torque split)) of the total torque value (“the desired power output”) between the electric motor system (162/164) and the heat engine system (102)(see Fig. 3 at step 216 and Para 67); and 
control the electric motor system (162/164) and the heat engine system (102) to produce the total torque 15value (“the desired power output”) in accordance with the determined torque split (Fig. 3, Step 216 - “a differential amount of power”)(see Fig. 3 and Para 68).
Re claim 11:
Wagner discloses the system (100) of claim 10 (as described above), wherein the ECU (166) further comprises a total torque module (Fig. 3, Steps 208 and 210 (elements 208 and 210 are collectively a type of total torque module as described in Para 64)) configured to: 
receive one or more input values (Para 64 - “…at (208) receiving, by the one or more computing devices, an input from a collective of the helicopter…and at (210)…a vehicle model for the helicopter… the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as ambient temperature, altitude, etc.”) including at least a power lever setting (Para 64 - “an input from a collective of the helicopter” (a type of power lever setting as described in Para 46 - “…first and second throttle input devices 24 , 26 may be moved … in response to and input from the collective pitch input device 22…”)); 
determine the total torque value (“the desired power output”) as a function of the one or more input values (see Fig. 3 at 206 and 210 and Para 64 - “…at (210) determining, by the one or more computing devices, the desired power output based on a vehicle model for the helicopter and the received input the collective of the helicopter at (208)…”); and  
20output the total torque value (“the desired power output”) to the torque splitting module (Fig. 3, Steps 204, 212, 214, and 216)(see Fig. 3 - element 212 shown receiving “the determined desired power output” which is shown determined in element 206/210).
Re claim 12:
Wagner discloses the system (100) of claim 11 (as described above), wherein the one or more input values (Para 64 - “…at (208) receiving, by the one or more computing devices, an input from a collective of the helicopter…and at (210)…a vehicle model for the helicopter… the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as ambient temperature, altitude, etc.”) further include at least one of an altitude (Para 64 - “…the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as … altitude…”), a total temperature, a condition lever setting, and/or the second total torque of the second aircraft powerplant.
Re claim 13:
Wagner discloses the system (100 of claim 11 (as described above), wherein the total torque module (Fig. 3, Steps 208 and 210) is configured to determine a total torque value (“the desired power output”) using a locally stored torque map (see Fig. 3 at 206 and 210 and Para 64 - “…at (210) determining, by the one or more computing devices, the desired power output based on a vehicle model for the helicopter and the received input the collective of the helicopter at (208)…”(vehicle model is a type of locally stored torque map as described in Para 64 - “…the vehicle model may be a model of output torque versus collective position for a given set of parameters , such as ambient temperature, altitude, etc…”)) to match or approximate the second total torque (Para 43 - “first and second gas turbine engines 60, 62 may generally generate and transmit power…” (for 62 to generate power requires a type of second total torque of element 62)) of the second aircraft powerplant (62, second gas turbine engine - Para 41 (a type of second aircraft powerplant as shown in Fig. 1)) at a same power lever setting (see Fig. 3 and Para 42 - “…first and second gas turbine engines 60, 62 may be mechanically coupled to one another such that the first and second gas turbine engines 60, 62 operate together…” (“the desired power output” (of elements 60/100) is determined in step 210 using “a vehicle model” (type of stored torque map), and per Para 64, and element 60/100 and 62 are operated together per Para 42, and this is a type of determining “the desired power output” of 60/100 to match the second total torque of element 62)).
Re claim 14:
Wagner discloses the system (100) of claim 11 (as described above), wherein the ECU (166) further comprising a torque rate limit module (Para 42 - “…first and second gas turbine engines 60, 62 may be ganged together in a gearbox by, e.g., differentials… such that they operate together…” (gearbox/differentials is a type of torque rate limit module)) configured to match or approximate a rate of torque change to the second aircraft powerplant (62, second gas turbine engine - Para 41 (a type of second aircraft powerplant as shown in Fig. 1)) to match or approximate dynamic response of the second aircraft powerplant (62)(Para 42 - “…first and second gas turbine engines 60, 62 may be ganged together in a gearbox by, e.g., differentials… such that they operate together…” (in order for elements 60 and 62 to operate together through a gearbox/differential requires the gearbox/differential referenced to perform a type of matching of rate of torque change of elements 60 and 62)).
Re claim 15:
Wagner discloses the system (100) of claim 10 (as described above), further comprising a fuel flow control module (138, fuel delivery system - Para 50 (a type of fuel flow control module as shown in Fig. 2 and as described in Para 50 - “…fuel delivery system 138 is configured to provide fuel to the one or more fuel nozzles 134…”)) configured to receive a heat engine torque value (Qh)(see Fig. 3 at step 204 and Para 62 - “…at (204) operating…the gas turbine engine to provide the baseline power output…” (baseline power output is a type of heat engine torque value; element 138 is shown connected to element 166 in Fig.2)) output by the torque splitting module (Fig. 3, Steps 204, 212, 214, and 216) and to control 10fuel flow in the heat engine system (102)(see Fig. 2 and Para 50 - element 138 is shown/described controlling fuel flow to element 102) to control torque output of the heat engine system as a function of the Qh (“…the baseline power output…”) output by the torque splitting module (Fig. 3, Steps 204, 212, 214, and 216)(Para 68 - “…the method 200 may determine a baseline power output at (202) equal to 3,000 horsepower, and may operate the gas turbine engine to provide 3,000 horsepower at (204)…” (element 138 is described in Para 50 as controlling fuel in order to “drive both the gas generator compressor 110 and the turbines within the turbine section 140” and in Fig. 2 element 166, which performs the method of Fig. 3 per Paras 80-81, is shown connected to element 138)).
Re claim 16:
Wagner discloses the system (100) of claim 15 (as described above), wherein the torque splitting module (Fig. 3, Steps 204, 212, 214, and 216) is configured to output an electric motor torque value (Qe)(Para 67 - “differential amount of power” (a type of electric motor torque value as described in Paras 67 and 68)) to a motor control module (MC) of the electric motor system (162/164)(Para 67 - “…at (216) providing, by the one or more computing devices, a differential amount of power to… the gas turbine engine using the electric machine. The differential amount of power may be between about one percent and about twenty percent of the baseline power output…” (for computing device (corresponding to element 166) to provide an amount of power to the gas turbine engine using the electric machine, which is a motor per Para 55, requires a type of motor control module)), 15wherein the MC is configured to control an electric motor (162, electric machine - Para 48 (a type of electric motor as described in Para 55 - “…the electric machine 162, which may be configured as an electric motor/generator…”)) of the electric motor system as a function of the Qe (Para 67 - “differential amount of power”)(see Fig. 3 at Step 216, Para 67, and Para 68)
Re claim 17:
Wagner discloses a computer implemented hybrid electric aircraft powerplant control method (200, method - Para 57 (a type of computer implemented hybrid electric aircraft powerplant control method as described in Paras 80-81 - “…computing system 400 can be used, for example, as a controller 166…can include one or more computing devices(s) 410…the computing device (s) 410 are configured, the operations for operating a hybrid electric propulsion system of an aircraft (e.g, method 200)…”)), comprising: 
receiving one or more power input values (see Fig. 3 at 208 and Para 64 - “…at (208) receiving, by the one or more computing devices, an input from a collective of the helicopter…and at (210)…a vehicle model for the helicopter… the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as ambient temperature, altitude, etc.”) including at least a power lever command (Para 64 - “an input from a collective of the helicopter” (a type of power lever setting as described in Para 46 - “…first and second throttle input devices 24 , 26 may be moved … in response to and input from the collective pitch input device 22…”)); 
determining a total torque demand (Para 64 - “…a desired power output…” (a type of total torque demand)) based on the one or more power input values (Para 64 - “…at (210) determining, by the one or more computing devices, the desired power output based on a vehicle model for the helicopter and the received input the collective of the helicopter at (208). The vehicle model may be any suitable model for determining a desired power output based at least in part on collective position. For example, the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as ambient temperature, altitude, etc…”) to create a total torque value (Para 68 - “…the method 200, in this particular example, may determine a desired power output of 3,200 horsepower at (206). The method 200 may then provide power to the gas turbine engine using the electric machine such that an effective power output of the gas turbine engine matches the desired power output…” (effective power output is a type of total torque value)); 
splitting the total torque value into an electric motor torque value (Para 67 - “differential amount of power” (a type of electric motor torque value as described in Paras 67 and 68)) and heat engine torque 20value (see Fig. 3 at step 204 and Para 62 - “…at (204) operating…the gas turbine engine to provide the baseline power output…” (baseline power output is a type of heat engine torque value))(see Fig. 3 and Para 68); 
controlling an electric motor system (162, electric machine - Para 48; 164, electric storage unit - Para 48 (elements 162 and 164 are collectively a type of electric motor system as described in Para 55 - “...electric machine 162, which may be configured as an electric motor/generator…”)) as a function of the electric motor torque value (Para 67 - “differential amount of power”)(see Fig. 3 at Step 216, Para 67, and Para 68) and controlling a heat engine system (102, gas turbine engine - Para 48 (a type of heat engine system)) as a function of the heat engine torque value (see Fig. 3 at step 204 and Para 62 - “…at (204) operating…the gas turbine engine to provide the baseline power output…” (baseline power output is a type of heat engine torque value)) to cause the powerplant to meet the total torque demand (“…a desired power output…”)(see Fig. 3 and Para 68 - “…method 200 may then provide power to the gas turbine engine using the electric machine such that an effective power output of the gas turbine engine matches the desired power output ….”).
Re claim 18:
Wagner discloses the method (200) of claim 17 (as described above), further comprising matching or approximating the total torque value (“effective power output”) to a second total torque (Para 43 - “first and second gas turbine engines 60, 62 may generally generate and transmit power…” (for 62 to generate power requires a type of second total torque of element 62)) of a second aircraft powerplant (62, second gas turbine engine - Para 41 (a type of second aircraft powerplant as shown in Fig. 1)) at a same power setting (see Fig. 3 and Para 42 - “…first and second gas turbine engines 60, 62 may be mechanically coupled to one another such that the first and second gas turbine engines 60, 62 operate together…” (“effective power output” (of elements 60/100) is set in step 212 per Para 66, and element 60/100 and 62 are operated together per Para 42, and this is a type of determining “effective power output” of 60/100 to match the second total torque of element 62)).
Re claim 19:
Wagner discloses the method (200) of claim 17 (as described above), further comprising controlling torque change rate (Para 42 - “…first and second gas turbine engines 60, 62 may be ganged together in a gearbox by, e.g., differentials… such that they operate together…” (gearbox/differentials is a type of torque rate limit module)) to match or 5approximate a second torque change rate of a second aircraft powerplant (62, second gas turbine engine - Para 41 (a type of second aircraft powerplant as shown in Fig. 1))(Para 42 - “…first and second gas turbine engines 60, 62 may be ganged together in a gearbox by, e.g., differentials… such that they operate together…” (in order for elements 60 and 62 to operate together through a gearbox/differential requires the gearbox/differential referenced to perform a type of matching of rate of torque change of elements 60 and 62)).
Re claim 20:
Wagner discloses the method (200) of claim 17 (as described above), wherein the one or more input values (Para 64 - “…at (208) receiving, by the one or more computing devices, an input from a collective of the helicopter…and at (210)…a vehicle model for the helicopter… the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as ambient temperature, altitude, etc.”) further include at least one of an altitude (Para 64 - “…the vehicle model may be a model of output torque versus collective position for a given set of parameters, such as … altitude…”), a total temperature, a condition lever setting, and/or the second total torque of the second aircraft powerplant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-13 of copending Application No. 16/707,992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, and 11-13 of copending Application No. 16/707,992 anticipate claims 1-3, and 9-11 of the instant application.  Accordingly, application claims 1-3, and 9-11 are not patentably distinct from claims 1-3, and 11-13 of copending application No. 16/707,992.

Application No. 16/707,992
Application No. 16/706,449
Claim

Claim

1
A hybrid electric engine control module (ECU) configured to be operatively connected to a hybrid electric aircraft powerplant having a heat engine system and an electric motor system to control a torque output from each of the heat engine system and the electric motor system, the ECU being configured to: 

determine whether the electric motor system and / or the heat engine system are in a normal mode such that the electric motor system and/or the heat engine can pro vide a predetermined amount of torque; 

receive a total torque setting; and 

split output power between the electric motor system and the heat engine system in accordance with the normal mode as a function of the total torque setting.
1





A hybrid electric engine control module (ECU) configured to be operatively connected to a hybrid electric aircraft powerplant having a heat engine system and an electric motor system to control a torque output from each of the heat engine system and the electric motor system , the ECU being configured to: 









receive a torque command and 

split output power between the electric motor system and the heat engine system, and/or to balance a total torque against a second total torque of a second aircraft powerplant.




2

















The ECU of claim 1, further comprising a torque splitting module configured to: 

receive a total torque value; and 

determine a torque split of the total torque value between the electric motor system and the heat engine system; and 

control the electric motor system and the heat engine system to produce the total torque value in accordance with the determined torque split in accordance with the normal mode.
2
The ECU of claim 1, further comprising a torque splitting module configured to: 

receive a total torque value; and 

determine a torque split of the total torque value between the electric motor system and the heat engine system; and 

control the electric motor system and the heat engine system to produce the total torque value in accordance with the determined torque split .




3
The ECU of claim 2, further comprising a total torque module configured to: 

receive one or more input values including at least a power lever (PLA) setting; 

determine the total torque value as a function of the one or more input values; and 

output the total torque value to the torque splitting module.

3
The ECU of claim 2, further comprising a total torque module configured to: 

receive one or more input values including at least a power lever setting; 

determine the total torque value as a function of the one or more input values; and 

output the total torque value to the torque splitting module.




11
A hybrid electric aircraft powerplant system, comprising: 

a heat engine system configured to provide torque to a propulsion device; 

an electric motor system configured to provide torque to the propulsion device in addition to and/or independently of the heat engine system, and 

a hybrid electric engine control module (ECU) configured to be operatively connected to a hybrid electric aircraft powerplant having a heat engine system and an electric motor system to control a torque output from each of the heat engine system and the electric motor system, the ECU being configured to: 

determine whether the electric motor system and / or the hat engine system are in a normal mode such that the electric motor system and/or the heat engine can provide a predetermined amount of torque; 

receive a total torque setting; and 

split output power between the electric motor system and the heat engine system in accordance with the normal mode as a function of the total torque setting.

9
A hybrid electric aircraft powerplant system, comprising: 

a heat engine system configured to provide torque to an air mover; 


an electric motor system configured to provide torque to the air mover in addition to and/or independently of the heat engine system, and 


a hybrid electric engine control module (ECU) operatively connected to the heat engine system and the electric motor system to control a torque output from each of the heat engine system and the electric motor system, wherein the ECU is configured to










receive a torque command and 

split output power between the electric motor system and the heat engine system, and/or to balance a total torque against a second total torque of a second aircraft engine.




12
The system of claim 11, wherein the ECU further comprises a torque splitting module configured to: 

receive a total torque value; and 

determine a torque split of the total torque value between the electric motor system and the heat engine system; and 

control the electric motor system and the heat engine system to produce the total torque value in accordance with the determined torque split in accordance with the normal mode.
10
The system of claim 9, wherein the ECU includes a torque splitting module configured to: 

receive a total torque value; and 

determine a torque split of the total torque value between the electric motor system and the heat engine system; and 

control the electric motor system and the heat engine system to produce the total torque value in accordance with the determined torque split .






13














The system of claim 12, wherein the ECU further includes a total torque module configured to:

receive one or more input values including at least a power lever (PLA) setting; 

determine the total torque value as a function of the one or more input values; and 

output the total torque value to the torque splitting module.
11
The system of claim 10, wherein the ECU further comprises a total torque module configured to: 

receive one or more input values including at least a power lever setting; 

determine the total torque value as a function of the one or more input values; and 

output the total torque value to the torque splitting module.






Since the application claims 1-3, and 9-11 are anticipated by copending Application 16/707,992 claims 1-3, and 11-13, and anticipation is the epitome of obviousness, then application claims 1-3, and 9-11 are obvious over copending Application 16/707,992 claims 1-3, and 11-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferran et al. (U.S. 2018/0346139) discloses a hybrid electric engine control module (120); a hybrid electric aircraft power plant system (Fig. 5); and a computer implemented hybrid electric aircraft powerplant control method (see Fig. 5 and Claims 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/28/22